      Case 1:20-cv-10742-FDS Document 27 Filed 07/13/20 Page 1 of 3



                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS


ENDOBOTICS, LLC,              )
                              )
          Plaintiff,          )
                              )
v.                            )                       Civil Action No. 1:20-cv-10742-FDS
                              )
DESIGN STANDARDS CORPORATION, )                       DEMAND FOR JURY TRIAL
and MEDROBOTICS CORPORATION   )
          Defendants,         )
                              )

                             MOTION TO EXTEND TIME

       Defendant, Design Standards Corporation, (“Design Standards”), by and through

its undersigned counsel, requests a forty-five (45) day extension to respond to Plaintiff’s,

Endobotics, LLC (“Endobotics”), Complaint (ECF Doc. 1).

       The firm Lambert Shortell & Connaughton, specifically attorneys Gary E.

Lambert and Brendan M. Shortell, were just retained to be lead counsel by Design

Standards on July 11, 2020. Notices of Appearance for Mr. Shortell and Mr. Lambert

were filed July 13, 2020 (ECF Docs. 25 and 26). The current deadline for Design

Standards to respond to Plaintiff’s Complaint is July 15 th.

       Design Standards requests additional time so that newly retained lead counsel can

get up to speed on the proceeding and be able to properly consult with counsel in order to

fully and adequately respond to the Plaintiff’s Complaint. Design Standards does not

interpose this Motion for purposes of delay, but rather seeks only the time necessary to

adequately respond in the interests of justice. Nothing requested in this Motion will

interfere with any other pending deadlines in this proceeding.




                                              1
      Case 1:20-cv-10742-FDS Document 27 Filed 07/13/20 Page 2 of 3



       No memorandum is required pursuant to Local Rule 7.1(a)(2) because the relief

lies with the sound discretion of the Court.

       For all the reasons above, Design Standards requests that the Court grant this

Motion and allow Plaintiff until September 1, 2020 to respond to Plaintiff’s Complaint,

rather than the current deadline of July 15, 2020.



                          CERTIFICATION UNDER 7.1(a)(2)

       The undersigned counsel certifies that counsel for Design Standards Corporation

reached out via electronic mail and telephone to counsel for Plaintiff on July 13, 2020 to

request assent to this motion and counsel for Plaintiff was only willing to assent to a

fifteen (15) day extension, therefore Plaintiff does not assent to this request.



Date: July 13, 2020                            Respectfully submitted by,
                                               Attorneys for Defendant
                                               DESIGN STANDARDS CORPORATION

                                               /s/ Brendan M. Shortell
                                               Brendan M. Shortell (BBO# 675851)
                                               Gary E. Lambert (BBO# 548303)
                                               Lambert & Associates
                                               92 State Street, Suite 200
                                               Boston, MA 02109
                                               Telephone: 617.720.0091
                                               Facsimile: 617.720.6307
                                               Shortell@lambertpatentlaw.com
                                               Lambert@lambertpatentlaw.com




                                               2
     Case 1:20-cv-10742-FDS Document 27 Filed 07/13/20 Page 3 of 3



                            CERTIFICATE OF SERVICE




       I certify that I served the foregoing on counsel of record through the Court's ECF
system on July 13, 2020.
                                                    /s/ Brendan M. Shortell




                                            3
